UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 17-6181


UNITED STATES OF AMERICA,

                     Petitioner - Appellee,

              v.

DANIEL H. KING,

                     Respondent - Appellant.



Appeal from the United States District Court for the Eastern District of North Carolina, at
Raleigh. Louise W. Flanagan, District Judge. (5:10-hc-02009-FL)


Submitted: June 20, 2017                                          Decided: July 11, 2017


Before GREGORY, Chief Judge, and NIEMEYER and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Daniel H. King, Appellant Pro Se. G. Norman Acker, III, Edward D. Gray, Assistant
United States Attorneys, Michael Bredenberg, Michael Lockridge, Special Assistant
United States Attorneys, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Daniel H. King appeals the district court’s text order denying his motion to vacate

his civil commitment and dismiss his case for lack of jurisdiction. We have reviewed the

record and find no reversible error. Accordingly, we affirm for the reasons stated by the

district court. United States v. King, No. 5:10-hc-02009-FL (E.D.N.C. Feb. 6, 2017). We

dispense with oral argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would not aid the decisional

process.

                                                                            AFFIRMED




                                           2